Citation Nr: 0611348	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-16 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection of hamstring 
tendonitis, right knee.  

2.  Entitlement to service connection of a back disability 
including claimed as sacroiliac instability.  

3.  Entitlement to service connection of a right hip 
disability including claimed as iliotibial band syndrome.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 2001 until June 
2003.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

The issues of entitlement to service connection of a back 
disability including claimed as sacroiliac instability and 
entitlement to service connection of a right hip disability 
including claimed as iliotibial band syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with right knee 
tendonitis.  

2.  The veteran injured her right knee during service.  

3.  The competent and probative medical evidence of record 
indicates that the veteran's right knee disability is related 
to service.  


CONCLUSION OF LAW

Right knee tendonitis is related to service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of a 
right knee disability which has been described as hamstring 
tendonitis of the right knee.  

Pertinent Law and Regulations

Service connection in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2005). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran is seeking entitlement to service connection of a 
right knee disability claimed as hamstring tendonitis of the 
right knee.   Essentially, she contends that injuries 
suffered in service caused her to develop several 
disabilities of the right knee.  The Board notes in passing 
that the veteran is service-connected for chronic pain 
syndrome (claimed as patellar-femoral pain syndrome) of the 
right knee and that a 10 percent disability rating has been 
assigned.  

On treatment at the VA in September 2003, a diagnosis of 
right lower extremity tendonitis was noted.  Accordingly, 
current disability is indicated in the medical evidence of 
record.  

Concerning in-service incurrence of disease or injury, the 
veteran's service medical records document ongoing in-service 
treatment for a variety of right knee complaints as well as a 
May 2001 complaint of having twisted the right knee during 
training.  July 2001 and July 2002 treatment records include 
a diagnosis of tendonitis.  Several treatment records include 
a finding of hamstring tightness.  Accordingly, in-service 
incurrence of disease or injury has been met as tendonitis 
was diagnosed after the May 2001 in-service injury.  The 
veteran's service medical records further document that she 
was separated from service due to her patella-femoral pain 
syndrome which arose out of the same May 2001 in-service 
injury which led to the diagnosis of hamstring tendonitis in 
service as documented in the July 2001 service medical 
records. 

Turning to the final element, medical nexus, under the 
provisions of 38 C.F.R. § 3.303(b), continuity of 
symptomatology can satisfy the nexus requirement. See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  In this case, 
the veteran was treated for a hamstring tendonitis in 
service, is currently diagnosed with hamstring tendonitis and 
has continuously sought treatment for her right knee 
condition since service.  Specifically, the veteran separated 
from service in June 2003 and began seeking treatment for her 
right knee condition at VA in August 2003.  A VA treatment 
record in September 2003 showed a diagnosis of hamstring 
tendonitis and the veteran's February 2004 Notice of 
Disagreement clearly indicated that she was continuing to 
receive treatment at VA.  Accordingly, the evidence of record 
shows ongoing treatment for the claimed condition from the 
veteran's separation from service up to the present time.  

The Board notes that the September 2003 VA orthopedic 
examination diagnosed only chronic pain syndrome, without a 
finding of hamstring tendonitis or the veteran's other 
claimed condition, patellar femoral syndrome.  In an October 
2003 rating decision the RO granted service connection of a 
disability which it denominated as chronic pain syndrome, 
right knee (claimed as patellar femoral syndrome).  However, 
a review of the VA treatment records and the service medical 
records clearly indicate that the veteran's patellar femoral 
syndrome and the hamstring tendonitis both arose out of the 
same May 2001 injury and both continue to cause the veteran 
to seek treatment.    

Based on this record, the Board concludes that continuity of 
symptomatology has been shown and medical nexus between in 
the in-service injury and treatment for tendonitis and the 
post-service current disability diagnosed as tendonitis is 
effectively met. 

Therefore, all the criteria for the establishment of service 
connection have been met and, to the extent that hamstring 
tendonitis is a separate disability from the service-
connected chronic pain syndrome, right knee (claimed as 
patellar femoral syndrome), the benefit sought on appeal is 
therefore granted.  


ORDER

Entitlement to service connection of hamstring tendonitis, 
right knee is granted.  


REMAND

The veteran is also seeking entitlement to service connection 
of a back disability including claimed as sacroiliac 
instability and a right hip disability including claimed as 
iliotibial band syndrome.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.    

The veteran advised VA in her February 2004 Notice of 
Disagreement that she had received treatment at the North 
Chicago VA Medical Center (VAMC) in January 2004 and that 
such treatment was ongoing.  However, the evidence of record 
includes only VA treatment records through November 2003.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which she asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.  
The Board also points out that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain treatment 
records pertaining to the veteran from 
the North Chicago VAMC.  Any records 
obtained should be associated with the 
veteran's claims file.  

2.  The AMC should then review the 
evidence of record, including any 
additional evidence obtained, and after 
conducting any further evidentiary 
development which it deems necessary 
readjudicate the veteran's claims.  If 
any of the claims on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


